Citation Nr: 1033508	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
stricture of the urethra, postoperative residuals, with penile 
deformity and loss of erectile power.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board remanded the issue of entitlement to a 
disability rating in excess of 50 percent for stricture of the 
urethra, postoperative residuals, with penile deformity and loss 
of erectile power for further evidentiary development.  The 
requested development was completed, and the case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of urethral stricture 
include obstructed voiding, frequent urination, daily catheter 
use, dribbling, urgency, hesitancy and difficulty starting 
stream, weak or intermittent stream, and chronic cystitis with 
recurrent urinary tract infections; intermittent use of an 
appliance is required for urinary incontinence. 

2.  The Veteran has penile deformity with loss of erectile power.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
postoperative residuals of urethral stricture have been more 
nearly approximated from June 1, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.115a.

2.  The criteria for a disability rating of 20 percent for penile 
deformity with loss of erectile power have been met from June 1, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in a July 2007 letter issued 
prior to the decision on appeal.  This letter advised the Veteran 
of what information and evidence is needed to substantiate a 
claim for a higher rating, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  That letter and a May 2008 
letter also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The July 2007 letter further advised the Veteran of 
how effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for stricture of the 
urethra by a February 1958 rating decision.  A 10 percent 
disability rating was assigned, effective October 19, 1957.  The 
rating was subsequently increased to 30 percent.  In a November 
1969 rating decision, a separate 20 percent rating was awarded 
for penile deformity with loss of erectile power.  In a May 1970 
Board decision, the disabilities were combined into a single 
disability and a 50 percent extraschedular rating was awarded.  
The current appeal stems from a June 2007 claim for an increased 
rating.

The Veteran is currently assigned a 50 percent extraschedular 
rating for stricture of the urethra, postoperative residuals, 
with penile deformity and loss of erectile power.  For the 
reasons expressed below, the Board finds that the current 
evidence supports an increased rating.  Specifically, the Veteran 
should now receive two separate ratings - a 60 percent rating for 
postoperative residuals of urethral stricture and a 20 percent 
rating for penile deformity with loss of erectile power.

Turning to the evidence, the Veteran had a visual urethrotomy 
performed in April 2007; the surgeon noted that self-
catheterization would probably be required in the future.  

In a July 2007 letter, the Veteran's wife relayed that prior to 
his urethrotomy the Veteran had a slow stream and had to urinate 
frequently.  After his urethrotomy, she was told by the doctor 
that he would have to self-catheterize everyday to keep his 
urethra open.  

The Veteran was afforded a VA genitourinary examination in August 
2007.  He reported that 3 to 4 years ago his stream was decreased 
to a dribble and he subsequently had an urethrotomy.  Since the 
surgery he had been required to use a catheter on a daily basis 
to keep the urethra from closing completely.  The examiner noted 
that the Veteran had persistent deformity of the penis with 
severe erectile dysfunction.  He had been hospitalized on 
multiple occasions beginning in the 1960s and ending in March 
2007 for numerous operations on his penis and on his urethra.  
The examiner diagnosed stricture of urethra, postoperative 
residuals, with deformity of the penis, as well as erectile 
dysfunction due to urethral stricture and penis deformity.  The 
examiner commented that the Veteran's condition had worsened 
significantly since his last rating decision in 1970.  

In a May 2008 statement, the Veteran reported that his physician 
had told him that his stricture was the full length of his penis 
to his bladder.  He also noted that due to one of his related 
problems he was required to be circumcised; however, during the 
circumcision too much skin was cut away, which caused deformity 
of his penis.  

In March 2010, the Veteran had another visual urethrotomy 
performed.  It was noted that the Veteran had urinary tract 
infections and had not been able to get his catheter in.  

In an April 2010 letter, the Veteran stated that when he gets the 
urge to urinate he cannot hesitate getting to the toilet because 
he is unable to hold back the urine and will dribble until he 
empties his bladder.  He had a urinal that he used in his car.  
He also reported that during his urinary tract infections daytime 
voiding is too numerous to count and that nighttime voiding is 4 
to 5 times.  

The Veteran was afforded another VA examination in June 2010.  He 
reported that since his surgery in 2007 he gets at least six 
urinary tract infections per year, which require antibiotics for 
ten days at a time.  The examiner noted that the Veteran had 
chronic cystitis of the bladder due to recurrent infections and 
catheterizations.  The Veteran had been hospitalized 3 times in 
the last year for urinary tract infections.  He had urinary 
urgency, hesitancy/difficulty starting stream, weak or 
intermittent stream, dysuria, dribbling, and voided every 1 to 2 
hours and 4 times per night.  He dribbles urine if he does not 
get the bathroom in time.  The examiner noted that the Veteran 
did have urinary leakage, specifically incontinence.  The leakage 
required intermittent use of appliance and was worse with urinary 
tract infection.  The Veteran required catheterization daily and 
had obstructed voiding.  The Veteran also had erectile 
dysfunction caused by multiple surgeries for strictures.  When 
traveling long distances in a car the Veteran carries a urinal 
that he uses when he needs to void.  The examiner diagnosed 
stricture of urethra, postoperative residuals, with deformity of 
penis.  He also diagnosed erectile dysfunction and chronic 
cystitis with recurrent urinary tract infections.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress incontinence 
warrants a 60 percent rating if an appliance is required, or 
absorbent materials must be changed more than 4 times per day.  
38 C.F.R. § 4.115a.  

Here, a VA examiner in June 2010 reported that the Veteran has 
urinary incontinence that requires intermittent use of an 
appliance.  In this regard, the Board notes that the discussion 
accompanying an addendum to the regulations for rating 
genitourinary system disabilities noted that the word 
"appliance" as used in the criteria for incontinence clearly 
includes all types of catheters as well as any other assistive 
device for urination.  59 Fed. Reg. 2523 (January 18, 1994).  The 
record shows that the Veteran uses catheters daily.  Thus, after 
resolving all doubt in the Veteran's favor, a 60 percent rating 
is warranted.

Section 4.115a does not allow for a rating greater than 60 
percent without renal dysfunction.  In this case, the Veteran's 
postoperative residuals of urethral stricture do not cause renal 
dysfunction.  Thus, a higher rating under section 4.115a is not 
warranted.  

The rating schedule allows for ratings greater than 60 percent 
for several diagnosed disabilities of the genitourinary system.  
See 38 C.F.R. § 4.115b.  These include postoperative suprapubic 
cystotomy for a fistula of the bladder, multiple urethroperineal 
fistulae, malignant neoplasms of the genitourinary system, and 
kidney transplant (following surgery).  Id.  As the Veteran's 
postoperative residuals of urethral stricture are not analogous 
to any of these disabilities, a higher rating under section 
4.115b is also not warranted.

The Board notes that the Veteran's chronic cystitis with urinary 
tract infections is considered a service-connected residual of 
urethral stricture.  The symptomatology associated with the 
chronic cystitis with urinary tract infections has been 
considered in this decision.  Moreover, under 38 C.F.R. § 4.115a, 
only the predominant area of dysfunction shall be considered for 
rating purposes. 

Regarding the second disability, the record clearly establishes 
that the Veteran has penile deformity with loss of erectile 
power; thus, a separate 20 percent rating is assigned for that 
service-connected disability.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  This is the highest schedular rating available for 
that disability.  See id.  The Veteran is already receiving 
special monthly compensation for loss of use of a creative organ.  

The Board has also considered the applicability of other 
diagnostic codes for rating the above disabilities, but finds no 
other diagnostic codes that provide a basis for higher ratings.  

The above ratings should be effective June 1, 2007, the day after 
the termination of the temporary 100 percent rating for stricture 
of urethra, post operative residuals with penile deformity with 
loss of erectile power. 

To the extent that the Veteran asserts that even higher ratings 
than those assigned by this decision are warranted, the Board 
concludes that the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of his postoperative residuals of urethral stricture and 
penile deformity with loss of erectile power.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for a disability rating in excess of 60 percent for 
postoperative residuals of urethral stricture and a disability 
rating in excess of 20 percent for penile deformity with loss of 
erectile power.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's postoperative 
residuals of urethral stricture and penile deformity with loss of 
erectile power present exceptional or unusual disability pictures 
so as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the above 
disabilities.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the 60 percent rating and the separate 20 
percent rating for the Veteran's post operative stricture and 
penile deformity reasonably describe the Veteran's disability 
level and symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Indeed, these evaluations grant the 
benefits sought by the Veteran as indicated in the August 19, 
2010 Informal Hearing Presentation prepared by the Veteran's 
representative.  In short, referral for extra-schedular 
consideration is not warranted.

With reasonable doubt resolved in the Veteran's favor, a 60 
percent rating for postoperative residuals of urethral stricture 
and a 20 percent rating for penile deformity with loss of 
erectile power are warranted, both effective June 1, 2007.


ORDER

A 60 percent rating for postoperative residuals of urethral 
stricture is granted from June 1, 2007, subject to the applicable 
laws and regulations governing the payment of monetary benefits.

A 20 percent rating for penile deformity with loss of erectile 
power is granted from June 1, 2007, subject to the applicable 
laws and regulations governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


